UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6404


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GEORGE WASHINGTON CRANE, V,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:13-cr-00297-LO-1)


Submitted: June 14, 2018                                          Decided: June 19, 2018


Before TRAXLER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Washington Crane, V, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      George Washington Crane, V appeals the district court’s order denying his petition

for a writ of error coram nobis. We have reviewed the record and find no reversible

error. Accordingly, although we grant Crane leave to proceed in forma pauperis, we

affirm for the reasons stated by the district court. United States v. Crane, No. 1:13-cr-

00297-LO-1 (E.D. Va. Apr. 4, 2018). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                           2